Through his counsel appellant files a persuasive motion challenging the conclusion heretofore announced that no error was committed by the trial court in admitting in evidence the acts and declarations of Jim Thompson. His contention is that (excluding the acts and declarations of the claimed co-conspirator Thompson) the testimony falls short of making out a prima facie case of concerted action between appellant and Thompson in the absence of which the acts and declarations of the latter were not provable. There is no difference between appellant and the court as to the controlling principle of law involved. The difference arises in the divergent conclusions drawn from the evidence. The very courteous but earnest motion and argument thereon has caused us to again review the evidence, having in mind the particular point under consideration. This investigation leaves us still of the opinion that under the circumstances shown the court properly admitted proof of Thompson's acts and declarations.
The motion for rehearing is overruled.
Overruled.